Citation Nr: 0001254	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-32 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an effective date earlier than July 1, 1997, 
for the benefit of aid and attendance for a surviving spouse.



ATTORNEY FOR THE BOARD

William L. Pine, Counsel





INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from December 1945 to October 1946.

This appeal is from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
regional office (RO).  The RO awarded the appellant a higher 
rate of dependency and indemnity compensation (DIC) based on 
her need for regular aid and attendance of another person, 
effective July 1, 1997.  She seeks payment of compensation 
for aid and attendance from an earlier date.


FINDINGS OF FACT

1.  VA notified the appellant of her possible entitlement to 
a higher rate of DIC based on a need for aid and attendance 
by letter of May 8, 1997.

2.  On June 30, 1997, VA received the appellant's claim for a 
higher rate of DIC based on a need for aid and attendance.


CONCLUSION OF LAW

July 1, 1997, is the earliest effective date provided by law 
for the payment to the appellant of additional compensation 
for aid and attendance.  38 U.S.C.A. § 5110(d) (West 1991); 
38 C.F.R. § 3.402(c)(1) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Secretary of Veterans Affairs is authorized to pay 
compensation, called dependency and indemnity compensation 
(DIC), to the surviving spouse of a veteran who died due to 
service connected causes.  38 U.S.C.A. § 1310 (West 1991).  
The appellant has been a beneficiary of the program since 
July 1977.  In May 1977, she applied for the benefit, mailing 
her application from the address of record.  Correspondence 
of record and the late veteran's death certificate show that 
she filed her claim from the address at which she had lived 
with her late husband for many years, the same address from 
which she filed her application for DIC [hereinafter address 
of record].

There is a hiatus in correspondence between the appellant and 
VA from October 1977, when VA notified the appellant at the 
address of record of the payment of DIC, and a March 6, 1996, 
response from the RO to the appellant at the address of 
record regarding a reported lost benefit check.  All 
communication between the appellant and VA through September 
11, 1997, has been to and from the appellant at the address 
of record.

On June 30, 1997, the RO received a statement signed by a 
private physician and the appellant.  The physician reported 
the appellant's medical condition and her limitations in 
activities of daily living, including that she had 
cerebrovascular disease and had had a cerebrovascular 
accident in July 1994.  The physician further stated, "she 
is in an adult home . . . ."  Appended to the statement was 
the appellant's statement, "I'm requesting additional 
allowances.  I'm currently in need of A[id] & A[ttendance]."  
The statement was dated June 26,1997, signed by the 
appellant, and displayed the address of record as her current 
address.

July 1, 1997, the RO mailed a marital status questionnaire to 
the appellant at the address of record.  On July 15, 1997, 
the RO received a response over her signature dated July 11, 
1997.

The RO awarded the appellant additional compensation for aid 
and attendance, see 38 U.S.C.A. § 1311(c) (West Supp. 1999) 
(authority for awards of aid and attendance to DIC 
beneficiaries), in a rating decision of July 17, 1977.  The 
effective date of entitlement was determined as June 30, 
1997, with commencement of payment effective July 1, 1997.  
The RO mailed notice of the award to the address of record on 
July 18, 1997.

The appellant filed a notice of disagreement (NOD) with the 
effective date of the award of aid and attendance, which the 
RO received in August 1997.  There is no return address on 
the NOD, which is signed by the appellant.  An envelope 
showing a return address is not of record.  The appellant 
avers that she has been bed ridden since 1994, "as noted in 
the previous documentation and has been in a nursing care 
facility since that time."  The NOD further contends, in 
essence, that neither the appellant nor her family were aware 
of the existence of aid and attendance benefits until she 
received a letter from the VA Director of Compensation and 
Pension Service dated May 8, 1997, informing her of the 
benefit.  She alleged that a named individual informed her 
that aid and attendance would be paid retroactively to July 
1, 1996, because the benefit could not be paid retroactively 
for more than one year; she sought that retroactive payment.  
The RO mailed a statement of the case on September 11, 1997, 
to the address of record.

In her October 1997 substantive appeal, the appellant 
reiterated that a VA letter of May 8, 1997, informed her of 
her eligibility for additional financial benefits in addition 
to her DIC.  She asserted that it was impossible for her as 
an individual to follow changes in the law or to know if they 
affected her.  She argued that "it is and should be [VA's] 
responsibility to notify all existing recipients of veteran's 
benefits of any changes such as [VA] eventually did in your 
letter of May 8, 1997, attached."

II.  Analysis

The law is dispositive in this case.  There is no dispute in 
the facts.  Whereas the appeal is determined based on law, 
not facts, there is no question whether the claim is well 
grounded.  See 38 C.F.R. § 5107(a); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  For purpose of this decision, the 
Board concedes that the appellant entered a nursing home on 
the date reported, and that the letter of May 8, 1997, was 
the first notice VA sent the appellant of the existence of 
aid and attendance benefits.  The appellant's address of 
record is deemed accurate for VA purposes as of each date the 
appellant corresponded with VA using it.

The letter of May 8, 1997, is not of record.  VA has 
constructive notice of the letter.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Fault in the lack of the appellant's 
awareness of the aid and attendance benefit is not an issue 
in this case, as is discussed below.  The appellant is not 
prejudiced in any way by the Board's reaching a decision 
without the letter of May 8, 1997, actually of record, 
because this decision is determined by controlling law 
without factual dispute, the appellant has demonstrated her 
familiarity with the letter by reference to it, and VA's 
failure to notify the appellant at a certain time of 
entitlement to benefits is immaterial to the result in this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 389 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec 16-92). 

The statute governing the effective date of payment of aid 
and attendance benefits to a recipient of DIC benefits states 
the following:

(a)  Unless specifically provided 
otherwise in [Chapter 51, United States 
Code], the effective date of an award 
based on . . . a claim for increase, or 
. . . dependency and indemnity 
compensation,  . .  shall be fixed in 
accordance with the facts found, but 
shall not be earlier than the receipt of 
application therefore.

* * *
(d)(1)  The effective date of an award of 
. . . dependency and indemnity 
compensation for which application is 
received within one year from the date of 
death shall be the first day of the month 
in which the death occurred.

38 U.S.C.A. § 5110(a), (d) (West 1991).  VA has implemented 
the statute by promulgating the following regulation:

Awards of . . . dependency and indemnity 
compensation to or for a surviving spouse 
will be effective as follows:

* * *
(c) Aid and attendance and housebound 
benefits (1) Date of receipt of claim or 
date entitlement arose whichever is 
later.  However, when an  award of 
dependency and indemnity compensation 
(DIC) or pension based on an original or 
reopened claim is effective for a period 
prior to date of receipt of the claim, 
any additional DIC or pension payable to 
the  surviving spouse by reason of need 
for aid and attendance or housebound 
status shall also be awarded for any part 
of the award's retroactive period for 
which entitlement to the additional 
benefit is established.

38 C.F.R. § 3.402(c)(1).

The part of section 3.402(c)(1) pertaining to retroactive 
payment does not pertain to the facts in this case.  Hence, 
the law is clear that the later of the date of claim or that 
entitlement arose is the effective date of benefits.  
Assuming as a fact in this case that the appellant's 
entitlement arose in July 1994 because she then met the 
criteria for aid and attendance benefits, see 38 C.F.R. 
§ 3.351(a)(3), (b), (c)(2) (1999) (authorization for and 
criteria of entitlement to DIC aid and attendance benefit), 
the argument that VA ought to pay the appellant aid and 
attendance from the date of her qualifying incapacity is 
legally without merit.  Under the law it does not matter when 
the appellant became entitled to the benefit, if the claim 
was filed after the entitlement arose, and she is not 
otherwise entitled to a retroactive payment.

The appellant has been in receipt of DIC benefits since 1977.  
The award of aid and attendance did not result from a claim 
of DIC that resulted in retroactive payments that would 
permit a retroactive payment of aid and attendance for the 
same period.  See 38 C.F.R. § 3.402(c)(1), (2) (1999).  
Entitlement to aid and attendance did not result from an act 
of law or administrative issue pursuant to which she applied 
for the benefit, therefore the law and regulations providing 
for retroactive payments in such cases under some 
circumstances do not apply to this case.  See 38 U.S.C.A. 
§ 5110(g) (West 1991); 38 C.F.R. § 3.114 (1999).  Aid and 
attendance payments are part of a very old VA benefits 
program.  See, e.g., 38 U.S.C.A. § 1311, Public Law 85-857, 
Sept. 2, 1958, 72 Stat. 1127, § 411 (West 1991) (legislative 
history, historical and statutory notes).  It is unfortunate 
if the appellant was misinformed, whether by VA personnel or 
otherwise, that she would receive aid and attendance 
retroactive to July 1, 1996.  The law provides otherwise, and 
administrative error by VA personnel is not a legal basis for 
payment of benefits consistent with the error.

The appellant argues, in essence, that VA had an obligation 
to inform the appellant of her eligibility for aid and 
attendance because she was a beneficiary of DIC.  She further 
argues that VA ought to pay aid and attendance from the date 
she entered the nursing home, because it failed in its 
obligation to notify her of the entitlement.

The appellant is correct that VA has a duty to inform 
beneficiaries of benefits to which they may be entitled.  
Chapter 77 of the United States Code sets out the law 
mandating and authorizing the actions of the Veterans 
Benefits Administration, whose function is primarily to 
administer the "nonmedical benefits programs of the 
Department [of Veterans Affairs] which provide assistance to 
veterans and their dependents and survivors."  38 U.S.C.A. 
§ 7701 (West 1991).  Veterans Benefits Administration has a 
mandate for outreach services in administering VA benefits, 
including aid and attendance benefits to recipients of DIC.  
38 U.S.C.A. § 7722 (West 1991).

The pertinent statute provides as follows:

(c)  The Secretary shall distribute full 
information to . . . eligible dependents 
regarding all benefits and services to 
which they may be entitled under laws 
administered by the Department . . . .

(d)  The Secretary shall provide, to the 
maximum extent possible, aid and 
assistance (including personal 
interviews) to . . . eligible dependents 
with respect to subsection . . . (c) and 
in the preparation and presentation of 
claims under laws administered by the 
Department.

38 C.F.R. § 7722(c), (d) (West 1991).
It is noteworthy that the statute requires VA to perform 
outreach and assist beneficiaries in the filing of claims, 
"to the maximum extent possible."  38 U.S.C.A. § 7722(c) 
(West 1991).  Here, the appellant corresponded with VA from 
an address that had been her address of record from the 
inception of her entitlement to DIC benefits.  Nothing in the 
record shows her notification to VA of her residence in a 
nursing home until she applied for aid and attendance.

VA General Counsel has opined that section 7722 requires only 
such actions to notify potential beneficiaries of their 
potential eligibility to benefits as are reasonable under the 
circumstances.  The General Counsel held that 

Failure to provide the notice required by 
section 7722 may not provide a basis for 
awarding retroactive benefits in a manner 
inconsistent with express statutory 
requirements, except insofar as a court may 
order such benefits pursuant to its general 
equitable authority or the Secretary of 
Veterans Affairs may award such benefits 
pursuant to his equitable-relief authority 
under 38 U.S.C. §  503(a).

VAOPGCPREC (17-95).  The Board lacks the authority to give 
equitable relief to the appellant's claim.  She may seek such 
relief from the Secretary as described in section 503(a), 
title 38, United States Code.

In sum, the controlling regulation is clear that July 1, 
1997, is the correct effective date for the payment to the 
appellant of additional compensation for aid and attendance 
as a beneficiary of DIC.  38 U.S.C.A. § 3.402(c) (1999).  VA 
did notify the appellant of her eligibility for aid and 
attendance pursuant to 38 U.S.C.A. § 7722, and even if VA had 
not, that failure would not be a basis to award any earlier 
effective date for payment of aid and attendance than is 
currently in effect.  VAOPGCPREC (17-95).  The appellant's 
claim for an effective date for aid and attendance earlier 
than July 1, 1997, is for a benefit not provided by law.  The 
claim must be denied.  Sabonis, 6 Vet. App. 426.


ORDER

An effective date earlier than July 1, 1997, for payment to 
the appellant of a higher rate of DIC based on her need for 
aid and attendance is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

